COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NOS. 02-11-00001-CR
                                 02-11-00002-CR


JEFFREY CHARLES                                                     APPELLANT
STINSON

                                         V.

THE STATE OF TEXAS                                                       STATE


                                     ------------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                     ------------

                       MEMORANDUM OPINION1
                                     ------------

                                  I. Introduction

      In one issue, Appellant Jeffrey Charles Stinson appeals his convictions for

possession of a controlled substance in an amount of one gram or more but less

than four grams, and possession or transport of anhydrous ammonia with intent

to manufacture a controlled substance. We affirm.


      1
      See Tex. R. App. P. 47.4.
                    II. Factual and Procedural Background

      On November 16, 2008, Caleb Smith committed a traffic violation while

leaving a pasture where evidence of methamphetamine production was later

discovered; instead of stopping after the traffic violation, he fled from the police.

Stinson was Smith‟s passenger. The police arrested both men after an extensive

car chase.

      Police found anhydrous ammonia in an improper receptacle in the

vehicle‟s trunk and recovered a white plastic pitcher containing 1.04 grams of

methamphetamine that had been thrown from the vehicle‟s passenger window

during the chase. The officer who had pursued the vehicle after the initial traffic

violation stated that at one point, he saw the passenger‟s hand come out of the

vehicle and appear to pat the vehicle‟s roof in encouragement to the driver to

keep going and to speed up.

      The vehicle‟s interior smelled like ether and had a police scanner and

binoculars on the front passenger seat. It had a box of Morton‟s salt, a container

of sulfuric acid, some blue paper towels, and Mason-style jars containing a clear

liquid behind the front passenger‟s seat. In addition to the improperly stored

anhydrous ammonia, the trunk contained a backpack, which held a pan with

white residue, a wooden spoon, a white plastic tube with some crystalline residue

that revealed trace amounts of methamphetamine, some sandwich bags, a




                                         2
coffee grinder containing a thick white powder,2 a blue paper towel showing pink

residue,3 lithium batteries, and a can of ether-based starter fluid.4

      The vehicle also contained some Wal-Mart receipts, and one of the officers

went to Wal-Mart to “track down” more information about the white plastic pitcher

and the box of salt. The officer also checked with the Wal-Mart pharmacy and

learned that on November 15—the day before the chase—Stinson had

purchased a box of Sudafed, which contained 2.4 grams of pseudoephedrine

and could be used to produce methamphetamine. The officer then crossed the

parking lot to Walgreen‟s, checked Walgreen‟s pharmacy records, and

discovered that Stinson had purchased two boxes of Wal-phed tablets, each

containing forty-eight red tablets and 1.44 grams of pseudoephedrine, on the

same day. He did not find any drug purchases by Smith at Walgreen‟s or Wal-

Mart. A buyer is restricted to the purchase of two boxes of pseudoephedrine

from one store and must show photo identification.

      Stinson was charged with possessing or transporting anhydrous ammonia

with intent to unlawfully manufacture methamphetamine and possession of




      2
        A methamphetamine “cook” will grind pseudoephedrine pills in a blender
or coffee grinder before soaking them in ether.
      3
       Pseudoephedrine pills are often red; one of the officers opined that the
pink residue on the towel was from such pills.
      4
      Ether, anhydrous ammonia, salt, sulfuric acid, and lithium are used to
produce methamphetamine from pseudoephedrine.

                                          3
methamphetamine in the amount of one gram or more but less than four grams;

he pleaded not guilty to both charges.5

      During the defense‟s case at trial, Smith testified that he had been

convicted and incarcerated for possession of certain chemicals with intent to

manufacture a controlled substance, possession with intent to distribute, and

possession, as well as evading arrest, based on the same events of November

16.   Smith admitted that the tank found in his vehicle contained anhydrous

ammonia but denied that he had been in the pasture where officers found

evidence of methamphetamine production, even though the officer who initially

pursued him stated that Smith‟s vehicle had turned from that pasture onto the

road in front of him.

      Smith acknowledged that the items found by the police in his vehicle were

his, but he claimed that his vehicle had no odors. He stated that Stinson did not

give him any Sudafed tablets, but he also stated that he could not have

purchased pseudoephedrine himself, stating, “I don‟t got no ID, so I didn‟t buy no

pseudoephedrine or anything.” Smith claimed that Stinson was innocent, that

Stinson did not encourage him to keep driving by beating on the roof of the car,

that Stinson did not throw anything from the passenger window, and that Stinson

did not assist him in any way in setting up or taking down a drug lab and putting it

in the car or in making methamphetamine, although he admitted that he did not

      5
        Prior to the commencement of trial, the State abandoned the “intent to
deliver” language in its possession of methamphetamine indictment.

                                          4
tell the police in the two years before trial that Stinson had been wrongfully

charged.

      The trial court included an instruction on the law of parties in both jury

charges.   The jury found Stinson guilty in both cases and sentenced him to

twelve years‟ confinement and a $2,000 fine in the anhydrous ammonia case and

to five years‟ confinement and a $1,000 fine in the possession case. The trial

court set the sentences to run concurrently. This appeal followed.

                                III. Sufficiency

      In his sole issue, Stinson contends that the evidence is insufficient to

support his two convictions.

      A person commits a third-degree felony offense if he knowingly or

intentionally possesses methamphetamine in the amount of one gram or more

but less than four grams. See Tex. Health & Safety Code Ann. § 481.115(c)

(West 2010); see also id. § 481.102(6) (West 2010). He commits a second-

degree felony offense if, with intent to unlawfully manufacture methamphetamine,

he possesses or transports anhydrous ammonia. See id. § 481.124(a)(1), (d)

(West 2010).     An intent to unlawfully manufacture methamphetamine is

presumed if the actor possesses or transports anhydrous ammonia in a container

or receptacle that is not designed and manufactured to lawfully hold or transport

anhydrous ammonia.       Id. § 481.124(b)(1).      Further, a party is criminally

responsible for an offense committed by the conduct of another if, acting with

intent to promote or assist the commission of the offense, he solicits,

                                        5
encourages, directs, aids, or attempts to aid the other person to commit the

offense.   Tex. Penal Code Ann. § 7.02(a)(2) (West 2011).         In reviewing the

sufficiency of the evidence, we should look at “„events occurring before, during

and after the commission of the offense and may rely on actions of the defendant

which show an understanding and common design to do the prohibited act.‟”

Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004) (quoting Cordova v.

State, 698 S.W.2d 107, 111 (Tex. Crim. App. 1985), cert. denied, 476 U.S. 1101

(1986)).

      Stinson addresses only the sufficiency of the evidence to show that he

“had exclusive control, management, care[,] or dominion over either the

controlled substance or anhydrous ammonia” and argues that the evidence did

not establish affirmative links between him and the methamphetamine or

anhydrous ammonia.       He does not challenge the other basis for the jury‟s

verdicts—that he was a party to the two offenses by aiding or attempting to aid

another person in committing the offenses with the intent to promote or assist the

commission of the offenses.

      When the jury is authorized to convict on alternative theories, the verdict of

guilt will be upheld if the evidence is sufficient on any one of the theories. Sorto

v. State, 173 S.W.3d 469, 472 (Tex. Crim. App. 2005), cert. denied, 548 U.S. 926

(2006); see also Grissam v. State, 267 S.W.3d 39, 41 (Tex. Crim. App. 2008).

Having reviewed the evidence, as set out above, in the light most favorable to the

verdict, we conclude that the jury could have found the essential elements of the

                                         6
crimes beyond a reasonable doubt by finding that Stinson was a party to the two

offenses, i.e., that he aided or attempted to aid Smith in possessing the

methamphetamine and in possessing or transporting the anhydrous ammonia

with intent to manufacture methamphetamine, with the intent to promote or assist

the commission of the two offenses. See Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 2789 (1979); Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.

App. 2010); Ojeda v. State, 340 S.W.3d 792, 797 (Tex. App.—San Antonio 2011,

no pet.) (declining to address links argument when the jury was authorized to

convict appellant as a party and the evidence was sufficient to support that

theory). We overrule Stinson‟s sole issue.

                                 IV. Conclusion

      Having overruled Stinson‟s sole issue, we affirm the trial court‟s judgment.



                                                   PER CURIAM

PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 26, 2012




                                        7